 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDStone & Thomas and International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,Local UnionNo. 697. Case 6-CA-6613August 7, 1973DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOUpon a charge filed on March 15, 1973, by Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local Union No.697, herein called the Union, and duly served onStone & Thomas, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region 6,issued a complaint and notice of hearing on March 23,1973, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the re-cord reflects that on January 31, 1973, following aBoard election in Case 6-RC-6218, the Union wasduly certified as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate;' and that, commencing on orabout March 6, 1973, and at all times thereafter, Re-spondent has refused, and continues to date to refuse,to bargain collectively with the Union as the exclusivebargaining representative, although the Union has re-quested and is requesting it to do so. On April 2, 1973,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations in thecomplaint. The Respondent admits all of the factualallegations of the complaint, except those paragraphswhich relate to the appropriateness of the unit and theresulting certification in the underlying representa-tion proceeding, Case 6-RC-6218.On April 27, 1973, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with exhibits attached, submitting, in ef-fect, that Respondent, in its answer, raises no issues'Official notice is taken of the record in the representationproceeding,Case 6-RC-6218, asthe term "record"isdefined in Secs102 68 and 10269(f) of the Board'sRules and Regulations, Series 8, asamended SeeLTVElectrosystemr, Inc,166 NLRB938, enfd 388F 2d 683 (C A 4, 1968),GoldenAge BeverageCo,167 NLRB 151, enfd 415 F 2d 26 (C A 5, 1969),Intertype Co v Penello,269 FSupp. 573 (D C Va, 1967),Follett Corp,164NLRB 378, enfd 397 F 2d 91 (C A 7, 1968),Sec 9(d) of the NLRAwhich were not preciously presented to and decidedby the Board in the underlying representation pro-ceeding, Case 6-RC-6218, and that the Board granttheMotion for Summary Judgment and issue an ap-propriate remedial Order. Subsequently, on May 8,1973, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent thereaf-ter filed a response to Notice To Show Cause entitled"Respondent's Brief Showing Cause Why SummaryJudgment Should Not Be Granted," with exhibits at-tached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs reflected above, the Respondent's answer ad-mits all of the factual allegations of the complaint,including its refusal to recognize and bargain with theUnion which had been certified as the collective-bar-gaining representative of the employees described inthe complaint. In its answer to the complaint,as wellas in its response to Notice To Show Cause, the Re-spondent attacks the Regional Director's and theBoard's several rulings at the various stages of therepresentation proceeding relating to the appropriate-ness and scope of the unit, and its objections to theelection. By this assertion, and more specifically by itsdenials, in whole or in part, of the allegations of thecomplaint and the arguments propoundedin its re-sponse to Notice To Show Cause, the Respondent isattempting to relitigate the same issues which it raisedin the representation proceeding, Case 6-RC-6218.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decision2 SeePittsburghPlate Co v NLRB ,313 U S 146, 162 (1941), Rules andRegulationsof theBoard, Secs102 67(f) and 102 69(c).205 NLRB No. 52 STONE & THOMASfind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a West Virginia corporation withits principal offices located in Wheeling, West Virgin-ia, isengaged in the operation of retail departmentstores.During the past 12-month period, theRespondent's gross volume of businesswas in excessof $500,000 and, during thissameperiod, the Respon-dent purchased goods and materials valued in excessof $50,000 directly from points outside the State ofWest Virginia for use within the State of West Virgin-ia.We find,on the basis of the foregoing, thatRespon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, LocalUnion No. 697, is a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All full-time and regular part-time furniturewarehousemen and central receiving departmentemployees at the Employer's Lane A warehouseon 4th Street, Wheeling, West Virginia, includingall receiving dock employees, checkers, ordercheckers, claim clerk, receiving record clerk, andmarkers, but excluding all carpet workroom em-ployees and guards, professional employees, andsupervisors as defined in the Act.2.The certification299On November 30, 1972, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 6, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on January 31, 1973, and the Union con-tinuesto be such exclusive representative within themeaning of Section 9(a) of the Act.B.The Request To Bargain andRespondent's RefusalCommencing on or about March 6, 1973, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout March 6, 1973, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 6, 1973, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forthin sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructingcommerceand the free flow of commerce.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embody 300DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379U.S. 817 (1964);Burnett Construction Company,149NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Stone & Thomas is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of America,Local Union No. 697, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All full-time and regular part-time furniturewarehousemen and central receiving departmentemployees at the Employer's Lane A warehouse on4th Street,Wheeling,West Virginia, including allreceiving dock employees, checkers, order checkers,claim clerk, receiving record clerk, and markers, butexcluding all carpet workroom employees and guards,professional employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.4.Since January 31, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaidappropriateunitforthepurpose ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about March 6, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Stone &Thomas, Wheeling, West Virginia, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local Union No. 697, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All full-time and regular part-time furniturewarehousemen and central receiving departmentemployees at the Employee's Lane A warehouseon 4th Street, Wheeling, West Virginia, includingall receiving dock employees, checkers, ordercheckers, claim clerk, receiving record clerk, andmarkers, but excluding all carpet workroom em-ployees and guards, professional employees, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Lane A warehouse on 4th Street,Wheeling, West Virginia, copies of the attached noticemarked "Appendix." J Copies of said notice, on formsprovided by the Regional Director for Region 6, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarily3In the eventthat this Order is enforcedby a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading "Postedby Order of theNational LaborRelations Board" shall read "PostedPursuant to a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board " STONE & THOMASposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 697, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,301and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All full-time and regular part-time furniturewarehousemen and central receiving depart-ment employees at the Employer's Lane Awarehouse on 4th Street, Wheeling, West Vir-ginia, including all receiving dock employees,checkers, order checkers, claim clerk, receivingrecord clerk, and markers, but excluding allcarpet workroom employees and guards, pro-fessional employees, and supervisors as de-fined in the Act.STONE & THOMAS(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.